DETAILED ACTION
0. Please note, in the instant action below, “Claims 101-148 (renumbered to 1-48) are allowed” prior to 2022-06-24 is now corrected to Claims 101-142 and 145-148 (renumbered to 1-46) are allowed. 
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
3. The instant Action is responsive to Applicant’s above RCE filed 08/25/2021.
4. All rejections or objections previously made and not re-iterated here are hereby withdrawn.
5. In view of a thorough search and examination of the present application, and in light of the following:
Prosecution histories of the parent applications: 
15240964 (filed 08/18/2016, U.S. Patent 10411878 issued 09/10/2019),
14726192 (filed 05/29/2015, U.S. Patent 9425951 issued 08/23/2016), 
14149749 (filed 01/07/2014, U.S. Patent 9077515 issued  07/07/2015), 
12613450 (filed 11/05/2009, U.S. Patent 8650201 issued  02/11/2014), and 
11006842 (filed 12/07/2004, U.S. Patent 7630995 issued 12/08/2009);
A terminal disclaimer filed and approved 02/08/2021 against U.S. Patent 10411878;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholars, etc.), Claims 101-142 and 145-148 (renumbered to 1-46) are allowed. 
Reasons for Allowable
6. The following is the Examiner's statement of reasons for allowance: 
The allowable subject matter of patented parent application (15240964 (filed 08/18/2016, U.S. Patent 10411878 issued 09/10/2019), has been thoroughly reviewed.
In the final office action of 03/25/2021, claims 101-148 were mainly rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Chan et al.: “TECHNIQUES FOR INFORMATION DISSEMINATION USING TREE PATTERN SUBSCRIPTIONS AND AGGREGATION THEREOF”, (United States Patent Application Publication US 20040260683 A1, filed June 20, 2003; and published December 23, 2004, hereafter “Chan”), and in view of 
Martin et al.: “DATA COMPRESSION SYSTEM BASED ON TREE MODELS”, (United States Patent Application Publication US 20050171962 A1, filed April 9, 2004; and published August 4, 2005, hereafter “Martin”).
In a response to the above action, the Applicant filed Remarks 08/25/2021. In the Remarks, the Applicant argued that
“receiving compressed subscriptions (which Chan refers to as aggregate patterns) are not referred to as a sequence of binary values in the form of digital electronic signals and also do not seem to be the same thing. Accordingly, Assignee respectfully further submits that independent claim 101 distinguishes over Chan”, and further argued that 
“Martin discloses having a sequence, constructing or building a tree from the sequence or string and then performing operations on the constructed or built tree. However, Martin does not appear to teach receiving a sequence of binary values nor does it disclose that the digital electronic signals comprise content signals.”.

In respect of the recited subject matters of the instant application, thorough searches has been conducted over various domains, including EAST, PE2E, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE. The prior art searched and investigated in did not fairly teach or suggest teaching of the combined subject matters as claimed in the independent claims.
A further review of the claimed subject matter that is specifically limited to instructions to communicate a sequence of binary values, the Examiner was persuaded that the features identified in the subject matter, as highlighted below is distinct from prior art and allowable:
“accessing instructions from one or more physical memory devices for execution by one or more processors;
executing the instructions accessed from the one or more physical memory devices by the one or more processors;
storing, in at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors;
wherein the accessed instructions to communicate a sequence of binary values; and 
wherein executing the sequence communication instructions further comprising:
receiving, via a communications channel, a sequence of binary values in the form of digital electronic signals, 
the digital electronic signals comprising content signals,
the sequence comprising a sequence of labeled tree structures in the form of the sequence of binary values and the sequence of the labeled tree structures representing content, 
wherein the labeled tree structures comprise labeled tree hierarchies; and
converting the labeled tree hierarchies to symbols.”.

An update search on prior art in domains (EAST, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, PE2E, NPL-ACM, Google Search, IP Discovery, Google Patents and Scholar and NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed or similarly disclosed in each of the independent claims 101, 105, 110, 114, 119, 123, 128 and 134. 
Claims (102-104, 106-109 and 141), (137 and 142), (111-113, 115-118 and 143), (138 and 144), (120-122, 124-127 and 145), (139 and 146), (129-133, 135-136 and 147) and (140 and 148) are directly or indirectly dependent upon the independent claims 101, 105, 110, 114, 119, 123, 128 and 134, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 101-142 and 145-148 (renumbered to 1-46) are allowed. 
Conclusions
7.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 24, 2022